Citation Nr: 0830599	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-23 533	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for the residuals of 
left pyriform sinus carcinoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from November 1979 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and December 2006 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  Currently, pulmonary function testing shows that FEV-
1/FVC is 58 percent of predicted.

2.  The competent and probative evidence preponderates 
against a finding that the veteran's residuals of left 
pyriform sinus carcinoma are causally related to his active 
military service, or a finding that the carcinoma was 
proximately due to or the result of the veteran's service-
connected chronic obstructive pulmonary disease, on either a 
causation or aggravation basis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for COPD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.97 
(2007), Diagnostic Code (DC) 6604 (2007).

2.  Residuals of left pyriform sinus carcinoma were not 
incurred in or aggravated by service, nor is the condition 
due to, the result of, or aggravated by the veteran's 
service-connected COPD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008)..  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2004, July 2006, and May 2008 VA sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2005 and December 
2006 rating decisions, April 2006 and July 2007 SOCs, and 
April 2008 and June 2008 SSOCs explained the basis for the 
RO's action, and the SOCs and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the May 2008 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected; see Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  In the latter instance, the 
non-service-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  In 
cases of aggravation of a veteran's non-service-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Rating for COPD

Diagnostic Code 6604 provides ratings for chronic bronchitis.  
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value; or ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 
80 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC of 56 to 
70 percent; or DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO (SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value; or FEV-1/FVC 
less than 40 percent; or DLCO (SB) less than 40-percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy, 
is rated 100 percent disabling.  38 C.F.R. § 4.97. 

The veteran's VA treatment records show that in September 
2004 he complained of shortness of breath upon ambulation, 
and productive green phlegm.  No shortness of breath was 
noted on examination.  January 2005 chest X-rays showed a 
right perihilar opacity that had not changed since September 
2004 and bibasilar pleural thickening.  At March 2005 VA 
pulmonary function testing, his FEV1/FVC was 58 percent of 
predicted.  In May 2006 H.G.M., M.D., the veteran's primary 
care physician, wrote that the veteran suffers from 
progressively symptomatic COPD.  

In February 2007 the veteran had a VA pulmonary consultation 
at which he said he could no longer work in construction 
because of breathing problems.  A CT scan from January 2006 
was compared to September 2006, and there was no significant 
interval change.

The Board finds that the record supports a 30 percent initial 
evaluation, and no greater, for the veteran's COPD.  The 
veteran does not qualify for a 60 percent evaluation, the 
next highest available under DC 6604, because pulmonary 
function testing does not show an FEV-1 of 40- to 55-percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 
55-percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit). 

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his COPD.  In sum, there is no indication 
in the record of such an unusual disability picture that 
application of regular schedular standards is impractical, 
especially in the absence of any allegation of marked 
interference with employment.  The Board thus finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
staged rating for his COPD, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.  Therefore, a "staged" rating is not 
appropriate.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 30 percent for 
COPD.  Therefore, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

B.  Service Connection for Residuals of Left Pyriform Sinus 
Cancer

The veteran's service treatment records do not show any 
diagnosis of or treatment for left pyriform sinus carcinoma 
or any other cancer.

VA treatment records show that in July 2005 the veteran was 
diagnosed with cancer of the left pryiform sinus.  In August 
2005 he underwent a laryngectomy, and he now speaks with a 
prosthesis.  In May 2006, CT scans showed stable disease with 
no evidence of recurrence.  

Dr. M wrote in May 2006 that the veteran suffers from 
laryngeal carcinoma. N.S., M.D., his attending oncologist, 
wrote in May 2006 that the veteran had been diagnosed with 
left pyriform sinus carcinoma after complaining of a sore 
throat, difficulty swallowing, and hoarseness for 10 months.  
He further stated that the veteran is unable to speak with 
his native voice due to the surgical removal of his voice 
box, and is able to swallow without difficulty.

The veteran had a VA examination in November 2006 at which he 
reported shortness of breath and said he could not walk up a 
flight of stairs without becoming out-of-breath.  The 
physician opined that the veteran's laryngeal carcinoma was 
most likely the result of smoking, and that he could not 
relate it to the veteran's COPD.  Thus, it is clear that 
there is no competent evidence in favor of a finding that the 
veteran's cancer resulted from, was proximately caused by, or 
was aggravated by the veteran's service-connected pulmonary 
disorder.   

The Board must note that, to whatever extent the veteran's 
left pyriform sinus carcinoma may be the result of his long-
term use of tobacco products, the law provides that, for 
claims filed after June 9, 1998, as in the present case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  Furthermore, by the veteran's own 
admission from his November 2006 VA examination and February 
2007 VA pulmonary consultation, he smoked for 35 years before 
quitting in 2005.  Since his active service was from November 
1979 to June 1981, this means that he began to smoke prior to 
his entry into service and continued to smoke in and after 
service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

We recognize the sincerity of the arguments advanced by the 
veteran that his left pyriform sinus carcinoma is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, left pyriform sinus carcinoma requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  

As the evidence preponderates against the claim for service 
connection for pyriform sinus carcinoma, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for COPD is denied.

Entitlement to service connection for pyriform sinus 
carcinoma is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


